 



Exhibit 10.4
Zimmer Holdings, Inc.
2006 Base Salaries for Named Executive Officers

          Name and Position   2006 Base Salary  
J. Raymond Elliott
       
Chairman, President and Chief Executive Officer
  $ 750,000  
Sam R. Leno
       
Executive Vice President, Finance and Corporate Services and Chief Financial
Officer
  $ 510,000  
Bruno A. Melzi
       
Chairman, Europe, Africa and Middle East
  € 371,000  
David C. Dvorak
       
Group President, Global Businesses and Chief Legal Officer
  $ 400,000  

